NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             21-JUN-2022
                                             07:59 AM
                                             Dkt. 45 OAWST



                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS
                      OF THE STATE OF HAWAI#I


              STATE OF HAWAI#I, Plaintiff-Appellee,
                                v.
                 DAVID THOMAS MOLIAWA LEIALOHA,
                       Defendant-Appellant


       APPEAL FROM THE CIRCUIT COURT OF THE FIFTH CIRCUIT
                   (CASE NO. 5CPC-XX-XXXXXXX)


       ORDER APPROVING STIPULATION FOR VOLUNTARY DISMISSAL
                          OF THE APPEAL
      (By: Ginoza, Chief Judge, Hiraoka and Nakasone, JJ.)

          Upon consideration of the Stipulation for Voluntary

Dismissal of the Appeal (Stipulation for Voluntary Dismissal),

filed June 16, 2022, by Defendant-Appellant David Thomas Moliawa

Leialoha (Leialoha), it appears that (1) the appeal was docketed

on September 14, 2020; (2) pursuant to Hawai#i Rules of Appellate

Procedure (HRAP) Rule 42(b), the parties stipulate to voluntarily

dismiss the appeal; (3) the stipulation is dated and signed by

counsel for all parties appearing in the appeal; (4) the

stipulation includes Leialoha's declaration showing he

understands the consequences of voluntary dismissal, consistent
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


with HRAP Rule 42(c); and (5) dismissal is authorized by HRAP

Rule 42(b) and (c).

          Therefore, IT IS HEREBY ORDERED that the Stipulation

for Voluntary Dismissal of the Appeal is approved, and the appeal

is dismissed.

          DATED:   Honolulu, Hawai#i, June 21, 2022.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge
                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2